DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
I.  Group I, claim(s) 1-25, drawn to a process for manufacturing a two-dimensional film of a Group-IV material.
II.  Group II, claim(s) 26-30, drawn to a structure comprising a support substrate, a single-crystal metal film, and a two-dimensional film of a Group-IV material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group A:  The species of the metal film
(A1).  The species wherein the metal film is nickel as exemplified by claim 2.  
(A2).  The species wherein the metal film is copper as exemplified by claim 2.  
(A3).  The species wherein the metal film is platinum as exemplified by claim 2.  
(A4).  The species wherein the metal film is cobalt as exemplified by claim 2.  
(A5).  The species wherein the metal film is chromium as exemplified by claim 2.  
(A6).  The species wherein the metal film is iron as exemplified by claim 2.  

(A8).  The species wherein the metal film is aluminum as exemplified by claim 2.  
(A9).  The species wherein the metal film is iridium as exemplified by claim 2.  
(A10).  The species wherein the metal film is ruthenium as exemplified by claim 2.  
(A11).  The species wherein the metal film is silver as exemplified by claim 2.  

Group B:  The species of the support substrate
 (B1).  The species wherein the support substrate is graphite as exemplified by claim 4.  
(B2).  The species wherein the support substrate is silicon as exemplified by claim 4.  
 (B3).  The species wherein the support substrate is a ceramic as exemplified by claim 4.  
(B4).  The species wherein the support substrate is a metal as exemplified by claim 4.  

If applicants elect Group (B3), a further election from among the following sub-species is required:  
Sub-species B3:  The sub-species of the ceramic support substrate
(B3(a)).  The species wherein the support substrate is quartz as exemplified by claim 4.  
(B3(b)).  The species wherein the support substrate is sapphire as exemplified by claim 4.  

(B3(d)).  The species wherein the support substrate is a carbide as exemplified by claim 4.  
(B3(e)).  The species wherein the support substrate is alumina as exemplified by claim 4.  

Group C:  The species of assembling the donor and support substrates
(C1).  The species wherein assembly of the donor substrate and support substrate is carried out by bonding as exemplified by claim 10.  
(C2).  The species wherein assembling the donor substrate and the support substrate is carried out by deposition of the support substrate on the donor substrate as exemplified by claim 11.  

Group D:  The species of the removable interface
(D1).  The species wherein the interface is configured to be disassembled by laser lift-off as exemplified by claim 15.  
(D2).  The species wherein the interface is configured to be disassembled by chemical etching as exemplified by claim 16.  
(D3).  The species wherein the interface is configured to be disassembled by the application of mechanical force as exemplified by claim 17.  


Species E:  The species of the manner of separating the 2D film
(E1).  The species wherein the separating comprises a delamination of the interface between the single-crystal metal film and the support substrate as exemplified by claim 19.  
(E2).  The species wherein the separating comprises an implantation of atomic species in the support substrate so as to form an embrittlement zone, and then the detachment of the growth substrate along the embrittlement zone as exemplified by claim 20.  
(E3).  The species wherein the separating comprises a delamination of the interface between the two-dimensional film and the single-crystal metal film of the growth substrate as exemplified by claims 22-24.  

The common technical features linking the species of Species A & B and Sub-Species B3 cannot be considered as a special technical feature because these elements are disclosed in Park.  In ¶[0068] Park teaches that the metal film may comprise Cu while in ¶[0067] Park teaches that the support substrate may be silicon or a ceramic such as silicon nitride.  The common technical feature linking the species of Species C & D cannot be considered as a special technical feature because these elements are disclosed in U.S. Patent Appl. Publ. No. 2009/0155561 to Choi, et al. (“Choi”).  In at least Fig. 2 and ¶[0048] Choi teaches that the metal catalyst layer (210) can be bonded to the substrate (200) while in ¶[0083] Choi further teaches that the graphene sheet can be separated from the catalyst layer by dissolving and removing the catalyst layer using an acid treatment.  Finally, the common technical feature linking the species of Species E 
Applicant is required, in reply to this action, to elect a single species from each grouping of species (i.e., at least one of Species (A1)-(A11), one of Species (B1)-(B4), one of Species (C1)-(C2), one of Species (D1)-(D3), one of Species (E1)-(E3), and, if necessary, one of Sub-Species (B3(a))-(B3(e)) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claim 1 is generic to all species, claim 6 is generic to the species of Group C, claim 14 is generic to the species of Group D, and claim 18 is generic to the species of Group E.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of the species and invention to be examined even though the requirement 
The election of an invention and species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.